[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE #108
The plaintiff, Fleet National Bank (Fleet), alleges that on June 29, 1987, the defendants, James E. Menge and Catherine Menge (defendants),1 became indebted to Connecticut National Mortgage Company in the amount of $110,000 as evidenced by a promissory note.2 To secure the note, the defendants signed an open-end mortgage on June 9, 1987 on the property and premises located at 70 Dixon Street, Bridgeport, Connecticut. Fleet alleges that the defendants have failed to make payment on CT Page 2215 the note since June 1, 1998, and that pursuant to the note, the entire amount is now due.
The defendants have asserted five special defenses which allege in their entirety: "1. The Plaintiff has breached the implied covenant of good faith and fair dealing. 2. The Plaintiff has failed to mitigate its damages. 3. The Plaintiff comes to court with unclean hands. 4. The Menges reserve their right to challenge both the amount of and the calculation of any claimed debt pursuant to Suffield Bank v. Berman, 25 Conn. App. 369
(1991). 5. The Menges reserve any and all rights they may have including, but not limited to, issues of priority, disbursement of sale proceeds, valuation of the subject premises and/or assignment of law days."
The motion to strike the first four special defenses is granted on the ground that each fails to state any supporting facts and are mere legal conclusions. "A motion to strike is properly granted if the [pleading] alleges mere conclusions of law that are unsupported by the facts alleged." NovametrixMedical Systems, Inc. v. BOC Group, Inc., 224 Conn. 210, 215,618 A.2d 25 (1992).
Fleet's motion to strike the fifth special defense is granted on the ground that it does not state a recognized defense to a foreclosure action. The fifth special defense does not attack the making, validity or enforcement of the note or mortgage. SeeBerkeley Federal Bank  Trust v. Rotko, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 318648 (January 25, 1996, West, J.).
BALLEN, JUDGE